Third District Court of Appeal
                               State of Florida

                       Opinion filed February 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0079
                      Lower Tribunal No. F18-22750
                          ________________


                           John Young Song,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction – Prohibition.

       Braun Law Group, PLLC, and David J. Braun (Pembroke Pines), for
petitioner.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for respondent.


Before SCALES, HENDON, and MILLER, JJ.

     MILLER, J.
      Petitioner, John Young Song, seeks a writ of prohibition to prevent the

assigned trial judge from further presiding over his criminal case. His verified

disqualification motion, deemed legally insufficient below, recites the trial

court’s reference to his occupation as a law enforcement officer in denying

his motion for modification of pretrial release conditions.        If viewed in

isolation, the reference might invoke a concern of partiality. However, here,

a full review of the transcript of the proceedings reveals the trial court merely

considered all relevant factors in ruling upon the motion and refused to afford

petitioner any special treatment. Because it is a well-settled principle that

adverse rulings, without more, do not constitute the requisite bias or

prejudice necessary to support disqualification, petitioner has failed to

demonstrate a basis for relief. Mendoza v. State, 87 So. 3d 644, 664 (Fla.

2011).

      Petition denied.




                                       2